OPINION — AG — **** ALCOHOL BLOOD TESTS — PAYMENT **** UNDER THE PROVISIONS OF 19 O.S. 1968 Supp., 790.1 [19-790.1], A COUNTY HOSPITAL MAY NOT EXTRACT BLOOD FROM AN INDIVIDUAL, OTHER THAN A CERTIFIED INDIGENT, WITHOUT CHARGING FOR SAID SERVICE, THAT THE COST OF EXTRACTING BLOOD FOR PURPOSES OF CHEMICAL TESTING AS PROVIDED FOR IN 47 O.S. 1968 Supp., 751 [47-751] SHOULD BE PAID FOR BY THE LAW ENFORCEMENT AGENCY REQUESTING SAID TEST FROM THEIR SERVICES OR OPERATING ACCOUNTS; THAT SAID COSTS MAY BE PAID BY DISTRICT ATTORNEY'S OFFICE FROM HIS APPROPRIATE OPERATING ACCOUNT, AND WHERE THE ACCUSED REQUESTS ADDITIONAL TESTING, HE WOULD BE LIABLE TO PAY THE COST THEREOF; HOWEVER, UNDER THE PROVISIONS OF 47 O.S. 1968 Supp., 753 [47-753], AN ACCUSED'S LICENSE TO DRIVE A MOTOR VEHICLE CANNOT BE REVOKED DUE TO HIS REFUSAL TO PAY FOR SAID TESTING, BUT MAY ONLY BE REVOKED UPON HIS REFUSAL TO SUBMIT TO SAID TESTING AT THE REQUEST OF A LAW ENFORCEMENT OFFICER. CITE:  47 O.S. 1968 Supp. 752, [47-752], 20 O.S. 1968 Supp., 1304 [20-1304], 47 O.S. 1968 Supp., 753 [47-753] (ROBERT MCDONALD)